


110 HR 4338 IH: Social Security and Medicare Lock-Box

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4338
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Walberg (for
			 himself, Mrs. Drake, and
			 Mrs. Jones of Ohio) introduced the
			 following bill; which was referred to the Committee on the Budget, and in addition
			 to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a procedure to safeguard the surpluses of
		  the social security and medicare hospital insurance trust
		  funds.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security and Medicare Lock-Box
			 Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)fiscal pressures will mount as an aging
			 population increases the Government’s obligations to provide retirement income
			 and health services;
				(2)social security
			 and medicare surpluses should be reserved for strengthening and preserving the
			 social security trust funds; and
				(3)preserving social
			 security and medicare surpluses would restore confidence in the long-term
			 financial integrity of social security and medicare.
				(b)PurposeIt is the purpose of this Act to prevent
			 the social security and medicare hospital insurance trust funds from being used
			 for any purpose other than providing retirement and health security.
			3.Protection of
			 Social Security and Medicare surpluses
			(a)Protection of
			 social security and medicare surplusesTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Lock-Box for social security and hospital insurance
		  surpluses(a)Lock-box for social
				security and hospital insurance Surpluses
							(1)Concurrent
				resolutions on the budget
								(A)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any concurrent resolution on the budget, or an
				amendment thereto or conference report thereon, that would set forth a surplus
				for any fiscal year that is less than the surplus of the Federal Hospital
				Insurance Trust Fund for that fiscal year.
								(B)Exception(i)Subparagraph (A) shall
				not apply to the extent that a violation of such subparagraph would result from
				an assumption in the resolution, amendment, or conference report, as
				applicable, of an increase in outlays or a decrease in revenue relative to the
				baseline underlying that resolution for social security reform legislation or
				medicare reform legislation for any such fiscal year.
									(ii)If a concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, would be in
				violation of subparagraph (A) because of an assumption of an increase in
				outlays or a decrease in revenue relative to the baseline underlying that
				resolution for social security reform legislation or medicare reform
				legislation for any such fiscal year, then that resolution shall include a
				statement identifying any such increase in outlays or decrease in
				revenue.
									(2)Spending and tax
				legislation
								(A)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, motion, or
				conference report if—
									(i)the enactment of
				that bill or resolution, as reported;
									(ii)the adoption and
				enactment of that amendment; or
									(iii)the enactment of
				that bill or resolution in the form recommended in that conference
				report,
									would
				cause the surplus for any fiscal year covered by the most recently agreed to
				concurrent resolution on the budget to be less than the surplus of the Federal
				Hospital Insurance Trust Fund for that fiscal year.(B)ExceptionSubparagraph
				(A) shall not apply to social security reform legislation or medicare reform
				legislation.
								(b)Enforcement
							(1)Budgetary levels
				with respect to concurrent resolutions on the budgetFor purposes
				of enforcing any point of order under subsection (a)(1), the surplus for any
				fiscal year shall be—
								(A)the levels set
				forth in the later of the concurrent resolution on the budget, as reported, or
				in the conference report on the concurrent resolution on the budget; and
								(B)adjusted to the
				maximum extent allowable under all procedures that allow budgetary aggregates
				to be adjusted for legislation that would cause a decrease in the surplus for
				any fiscal year covered by the concurrent resolution on the budget (other than
				procedures described in paragraph (2)(A)(ii)).
								(2)Current levels
				with respect to spending and tax legislation
								(A)In
				generalFor purposes of enforcing subsection (a)(2), the current
				levels of the surplus for any fiscal year shall be—
									(i)calculated using
				the following assumptions—
										(I)direct spending
				and revenue levels at the baseline levels underlying the most recently agreed
				to concurrent resolution on the budget; and
										(II)for the budget
				year, discretionary spending levels at current law levels and, for outyears,
				discretionary spending levels at the baseline levels underlying the most
				recently agreed to concurrent resolution on the budget; and
										(ii)adjusted for
				changes in the surplus levels set forth in the most recently agreed to
				concurrent resolution on the budget pursuant to procedures in such resolution
				that authorize adjustments in budgetary aggregates for updated economic and
				technical assumptions in the mid-session report of the Director of the
				Congressional Budget Office.
									Such
				revisions shall be included in the first current level report on the
				congressional budget submitted for publication in the Congressional Record
				after the release of such mid-session report.(B)Budgetary
				treatmentOutlays (or receipts) for any fiscal year resulting
				from social security or medicare reform legislation in excess of the amount of
				outlays (or less than the amount of receipts) for that fiscal year set forth in
				the most recently agreed to concurrent resolution on the budget or the section
				302(a) allocation for such legislation, as applicable, shall not be taken into
				account for purposes of enforcing any point of order under subsection
				(a)(2).
								(3)Disclosure of hi
				SurplusFor purposes of enforcing any point of order under
				subsection (a), the surplus of the Federal Hospital Insurance Trust Fund for a
				fiscal year shall be the levels set forth in the later of the report
				accompanying the concurrent resolution on the budget (or, in the absence of
				such a report, placed in the Congressional Record prior to the consideration of
				such resolution) or in the joint explanatory statement of managers accompanying
				such resolution.
							(c)Additional Content
				of Reports Accompanying Budget Resolutions and of Joint Explanatory
				StatementsThe report accompanying any concurrent resolution on
				the budget and the joint explanatory statement accompanying the conference
				report on each such resolution shall include the levels of the surplus in the
				budget for each fiscal year set forth in such resolution and of the surplus or
				deficit in the Federal Hospital Insurance Trust Fund, calculated using the
				assumptions set forth in subsection (b)(2)(A).
						(d)DefinitionsAs
				used in this section:
							(1)The term
				medicare reform legislation means a bill or a joint resolution to
				save Medicare that includes a provision stating the following: For
				purposes of section 316(a) of the Congressional Budget Act of 1974, this Act
				constitutes medicare reform legislation..
							(2)The term
				social security reform legislation means a bill or a joint
				resolution to save social security that includes a provision stating the
				following: For purposes of section 316(a) of the Congressional Budget
				Act of 1974, this Act constitutes social security reform
				legislation..
							(e)Waiver and
				AppealSubsection (a) may be waived or suspended in the Senate
				only by an affirmative vote of three-fifths of the Members, duly chosen and
				sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
				chosen and sworn, shall be required in the Senate to sustain an appeal of the
				ruling of the Chair on a point of order raised under this section.
						(f)Effective
				DateThis section shall cease to have any force or effect upon
				the enactment of social security reform legislation and medicare reform
				legislation.
						.
			(b)Conforming
			 AmendmentThe item relating to section 316 in the table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended to read as follows:
				
					
						Sec. 316. Lock-box for social security and
				hospital insurance
				surpluses.
					
					.
			4.Presidents’
			 budget
			(a)Protection of
			 social security and medicare surplusesIf the budget of the
			 Government submitted by the President under section 1105(a) of title 31, United
			 States Code, recommends an on-budget surplus for any fiscal year that is less
			 than the surplus of the Federal Hospital Insurance Trust Fund for that fiscal
			 year, then it shall include a detailed proposal for social security reform
			 legislation or medicare reform legislation.
			(b)Effective
			 DateSubsection (a) shall cease to have any force or effect upon
			 the enactment of social security reform legislation and medicare reform
			 legislation as defined by section 316(d) of the Congressional Budget Act of
			 1974.
			
